PER CURIAM.
Appellant Shedrich Hines files this, his fourth motion to correct illegal sentence pursuant to Florida Rule of Criminal Procedure 3.800(a). This motion was dismissed by the trial court as successive, with an additional provision that future pro se filings attacking his conviction and sentence in this case would be prohibited pursuant to State v. Spencer, 751 So.2d 47 (Fla.1999). We reverse that portion of the order prohibiting future pro se filings and remand it to the trial court to allow appellant notice and an opportunity to be heard before imposing the injunction. Id.
We affirm the trial court’s dismissal of the first three claims of appellant’s motion to correct illegal sentence. Claim *1088two is barred by the doctrine of “law of the case,” because it was raised in appellant’s first and second rule 3.800(a) motions, the denial of which we affirmed in earlier appeals.
Claims one and three are barred by collateral estoppel, because they were raised in appellant’s third 3.800(a) motion, which was summarily denied but not appealed. See State v. McBride, 848 So.2d 287 (Fla.2003).
Finally, as to claim four, we reverse the trial court’s dismissal of this claim, because it does not appear to have been raised before. Claim four appears to be refuted by the record, as pointed out by the state in its response filed below. However, since the trial court did not entertain it on its merits, we reverse and remand to the trial court for further consideration.
Affirmed in part, Reversed and Remanded in part.
GUNTHER, WARNER and TAYLOR, JJ., concur.